                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-00965 AG (KSx)             Date                           July 29, 2019
 Title       JD TAMIMI V. SGS NORTH AMERICA, INC.




 Present: The Honorable       ANDREW J. GUILFORD
          Melissa Kunig                         Not Present
           Deputy Clerk                  Court Reporter / Recorder           Tape No.
       Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:

 Proceedings:           [IN CHAMBERS] ORDER REGARDING MOTION TO
                        REMAND

Plaintiff JD Tamimi asks the Court to send this putative class action wage and hour lawsuit
against Defendant SGS North America, Inc. back to Orange County Superior Court. Plaintiff
also asks the Court to award her fees associated with bringing this motion.

The Court DENIES Plaintiff’s motion to remand. (See Mot., Dkt. No. 14.) The Court
DENIES Plaintiff’s request for attorney fees.

1. PRELIMINARY MATTERS

Both parties ask the Court to judicially notice various orders from other federal district court
cases involving some of the issues implicated here. (See generally Plaintiff’s Request for Judicial
Notice, Dkt. No. 18-1; Defendant’s Request for Judicial Notice, Dkt. No. 17-1.) The Court
isn’t convinced these requests are appropriate or useful, particularly since judicial notice isn’t
necessary for the Court to consult relevant caselaw cited in the parties’ briefs. So without
taking judicial notice, the Court has considered these cases in deciding this motion.

2. LEGAL STANDARD

The Court can decide only those cases it has subject matter jurisdiction over. Indeed,
“[f]ederal courts are courts of limited jurisdiction,” and they possess “only that power
authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,
377 (1994). The Constitution provides, in Article III, § 2, that “[t]he judicial Power [of the
United States] shall extend . . . to all Cases . . . arising under this Constitution, the Laws of the
                                      CIVIL MINUTES – GENERAL
                                              Page 1 of 5
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-00965 AG (KSx)             Date                            July 29, 2019
 Title        JD TAMIMI V. SGS NORTH AMERICA, INC.


United States . . . [or] between Citizens of different States.” Principles of federalism and
judicial economy require courts to “scrupulously confine their [removal] jurisdiction to the
precise limits which [Congress] has defined.” See Shamrock Oil & Gas Corp. v. Sheets, 313 U.S.
100, 109 (1941). As this Court has often stated, “[n]othing is to be more jealously guarded by a
court than its jurisdiction.” See United States v. Ceja-Prado, 333 F.3d 1046, 1051 (9th Cir. 2003)
(internal quotations omitted).

With the Class Action Fairness Act of 2005 (commonly called “CAFA” for short), Congress
authorized district courts to exercise jurisdiction over class actions where there are at least 100
class members, where any plaintiff is diverse in citizenship from any defendant, and where the
amount in controversy exceeds $5 million. See 28 U.S.C. § 1332(d). A “defendant’s amount-in-
controversy allegation should be accepted when not contested by the plaintiff or questioned
by the court.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553 (2014). But
when a plaintiff does challenge a defendant’s amount in controversy estimates, the defendant
bears the burden of establishing that the amount in controversy requirement is met by a
preponderance of the evidence. Id. at 553–54; Rodriguez v. AT & T Mobility Servs. LLC, 728
F.3d 975, 977 (9th Cir. 2013). The amount in controversy requirement is “tested by
consideration of real evidence and the reality of what is at stake in the litigation, using
reasonable assumptions underlying the defendant’s theory of damages exposure.” Ibarra v.
Manheim Investments, Inc., 775 F.3d 1193, 1198 (9th Cir. 2015). Further, there’s no presumption
against removal in cases invoking CAFA, which Congress enacted to facilitate adjudication of
certain class actions in federal court. Dart, 135 S. Ct. at 554.

3. ANALYSIS

         3.1 Plaintiff’s Remand Motion

Plaintiff doesn’t contest that the parties are sufficient in size and diversity to confer federal
jurisdiction under CAFA. Instead, Plaintiff argues that Defendant hasn’t shown that more
than $5 million is at stake in this case. (See Mot. at 1.)

Plaintiff’s complaint alleges eight claims for relief: (1) failure to pay minimum wage; (2) failure
to pay overtime wages; (3) failure to provide meal periods; (4) failure to permit rest breaks; (5)
failure to pay all wages due upon separation of employment; (6) failure to furnish accurate
                                      CIVIL MINUTES – GENERAL
                                              Page 2 of 5
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-00965 AG (KSx)             Date                              July 29, 2019
 Title        JD TAMIMI V. SGS NORTH AMERICA, INC.


wage statements; (7) failure to reimburse for business expenses; and (8) violation of
California’s Unfair Competition Law (“UCL”). (See generally Compl., Dkt. No. 1-4.) Based on
these eight claims and an estimated class size of 270, Defendant calculates that there’s over $8
million in controversy. (Opp’n, Dkt. No. 17 at 1.) Plaintiff first challenges this figure by
arguing that Defendant “unreasonably assumed” a “100% violation rate” applied to Plaintiff’s
unpaid overtime and missed meal and rest break claims. (Mot. at 1.)

Turning first to Plaintiff’s unpaid overtime claim, Defendant assumes that “each of the 270
employees worked one hour of overtime a week for which they were not compensated.”
(Opp’n at 10.) Plaintiff thinks this assumption is unreasonable because it contradicts the
complaint. (Mot. at 10.) In support, Plaintiff relies on allegations in the complaint alleging that
Defendant “failed to pay . . . overtime wages for all hours worked.” (Compl. at ¶ 48 (emphasis
added); see also id. at ¶ 49.) Plaintiff insists that the use of the word “all” necessarily implies that
Defendant paid some overtime wages, making it unreasonable for Defendant to apply a 100%
violation rate to Plaintiff’s overtime claim. (Mot. at 8.) Okay, fine. But given other allegations
in Plaintiff’s complaint, the Court isn’t convinced Defendant actually applied a 100% violation
rate to Plaintiff’s overtime claim. The complaint alleges Defendant engaged in a “systemic
pattern of state wage and hour violations” and maintained a “consistent policy of violating
state wage and hour laws.” (Compl. at ¶¶ 3-4.) This language, even when combined with the
use of the word “all”, suggests a situation where violations occur regularly, though maybe not
ubiquitously. And because the complaint lacks any other guidance regarding the frequency of
Defendant’s alleged overtime violations, Defendant could reasonably assume class members
worked multiple overtime hours each week without proper compensation. Still, Defendant’s
assumption is more conservative, assuming only that each class member worked one hour of
unpaid overtime per week. The Court thus finds Defendant’s estimated damages for Plaintiff’s
overtime claim reasonable. Cf. Stanley v. Distribution Alternatives, Inc., No. EDCV 17-2173 AG
(KKx), 2017 WL 6209822, at *2 (C.D. Cal. Dec. 7, 2017) (finding Defendant’s assumed
violation rate of two hours of uncompensated overtime per week reasonable and not a “one
hundred percent violation rate”).

What about Defendant’s assumptions concerning Plaintiff’s meal and rest break claims? For
these claims, Defendant assumes that each class member was deprived of one meal period and
one rest break each day they worked during every workweek in the class period. (Opp’n at 1.)
Defendant concedes that this assumption constitutes a 100% violation rate. Still, Defendant
                                       CIVIL MINUTES – GENERAL
                                               Page 3 of 5
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-00965 AG (KSx)             Date                          July 29, 2019
 Title        JD TAMIMI V. SGS NORTH AMERICA, INC.


argues that this rate is reasonable given the broad language used in Plaintiff’s complaint. (Id. at
1-2, 6-7.) The Court agrees. The allegations underlying Plaintiff’s meal and rest break claims
contain blanket assertions about Defendant’s conduct without any limiting language. For
example, Plaintiff alleges “Defendant did not provide meal periods” and “Defendant did not
authorize or permit [class members] to take rest periods.” (Compl. at ¶¶ 63, 70.) Plaintiff
further alleges that class members “did not receive compliant meal periods” and “did not
receive a net ten (10) minute rest period for every four (4) hours, or major fraction thereof
worked”. (Id.) Notably, unlike Plaintiff’s overtime claim, these allegations lack any language
suggesting that less than a 100% violation rate should be used. Without such language,
Defendant reasonably assumed a 100% violation rate applied. See Coleman v. Estes Exp. Lines,
Inc., 730 F. Supp. 3d 1141, 1150 (C.D. Cal. 2010), aff’d, 631 F.3d 1010 (9th Cir. 2011) (finding
a 100% violation rate for missed meal and rest breaks reasonable where “Plaintiff included no
limitation on the number of violations”); see also Giannini v. Nw. Mut. Life Ins. Co., No. C 12-77
CW, 2012 WL 1535196, at *3 (N.D. Cal. Apr. 30, 2012) (finding the assumption of one
missed rest break and one missed meal period per employee per day was reasonable for
amount in controversy calculation for removal purposes when “complaint does not allege a
more precise calculation” and plaintiff “included no limitation on the number of violations”);
Alvarez v. Ltd. Express, LLC, No. 07CV1051 IEG (NLS), 2007 WL 2317125, at *3 (S.D. Cal.
Aug. 8, 2007) (finding a 100% violation rate for missed meal and rest breaks reasonable where
the plaintiff didn’t allege “facts specific to the circumstances of her or the class members[’]
allegedly missed meal and/or rest periods”). Thus, for purposes of determining the amount in
controversy here, the Court accepts Defendant’s estimates concerning Plaintiff’s unpaid
overtime and missed meal and rest break claims. Because this pushes the amount in
controversy over CAFA’s $5 million threshold, the Court need not consider Plaintiff’s other
argument regarding attorney fees.

The Court DENIES Plaintiff’s motion to remand.

         3.2 Plaintiff’s Request for Fees

Under 28 U.S.C. Section 1447(c), “an order remanding the case [for lack of subject matter
jurisdiction] may require payment of just costs and any actual expenses, including attorney
fees, incurred as a result of the removal.” See 28 U.S.C. § 1447(c) (emphasis added). Since the
Court isn’t remanding this case, Plaintiff’s fee request is DENIED.
                                      CIVIL MINUTES – GENERAL
                                              Page 4 of 5
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-00965 AG (KSx)             Date                        July 29, 2019
 Title     JD TAMIMI V. SGS NORTH AMERICA, INC.



4. DISPOSITION

The Court DENIES Plaintiff’s motion to remand. The Court DENIES Plaintiff’s request for
attorney fees.


                                                                                         :   0
                                                  Initials of Preparer       mku




                                 CIVIL MINUTES – GENERAL
                                         Page 5 of 5
